Citation Nr: 0639162	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  02-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The claimant/appellant served on active duty for training 
(ACDUTRA) from May to September 1964.  This case is before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2001 rating decision of the Buffalo, New York Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in May 2003 when it was remanded for 
compliance with due process (notice).


FINDINGS OF FACT

1.  A chronic psychiatric disability was not noted on service 
entrance examination.

2.  A preponderance of the evidence shows a psychiatric 
disability pre-existed, and was not aggravated by, the 
claimant's ACDUTRA service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disorder is not warranted.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1111 1131, 1153, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Pursuant to the May 2003 Board remand, via June 2003 and 
January 2004 letters, the appellant was advised of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letters informed the appellant that he should submit any 
medical evidence pertinent to his claim.  Although VCAA 
notice was not provided to the appellant prior to the initial 
adjudication in this matter, he has had ample opportunity to 
participate in the adjudicatory process and to supplement the 
record, and the claim was thereafter readjudicated.  See July 
2006 supplemental statement of the case (SSOC).  The claimant 
is not prejudiced by any notice timing deficiency.  While he 
did not receive timely notice regarding ratings of the 
disability on appeal or effective date of award (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of the disability nor the effective date of any award 
are matters for consideration.  Hence, he is not prejudiced 
by the lack of such notice.

The appellant's service medical records are associated with 
the claims file, as are pertinent private and VA treatment 
records.  Social Security Administration (SSA) records were 
obtained.  A VA examination was not requested because there 
is sufficient competent evidence in the record to decide the 
claim.  The appellant has not identified any pertinent 
evidence that remains outstanding.  (He indicated in a March 
2006 statement, he had no further evidence to submit.)  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of this claim.

II.	Factual Background

The claimant's service medical records include an April 1964 
enlistment examination report when history noted included 
that he quit school in the 9th grade, at age 16, "trouble 
with math".  Psychiatric clinical evaluation at the time was 
normal.  On ACDUTRA entrance examination the following month 
psychiatric clinical evaluation was again normal.  No 
pertinent history was noted.  In August 1964 the claimant was 
hospitalized in a U.S. Navy hospital following a "nervous 
breakdown" the prior night.  Schizophrenic reaction, 
paranoid type, was diagnosed, and following a Medical Board 
Survey the claimant was discharged from the U.S. Naval 
Service as unsuitable for service.

A chronological record of medical care dated September 14, 
1964 states that "background history was corroborated".  
That history included behavioral problems since age 5, 
repetition of grammar school grades 5, 6, and 7, auditory 
(and occasionally visual) hallucinations over the past three, 
years, pre-service psychiatric and a six week period of 
institutional care, an attempted suicide in 1962, and 
expulsion from school for being involved in a fight.  

During his recruit training the claimant began feeling 
increasingly persecuted by fellow recruits.  He felt they 
would deliberately engage in movements and make sounds the 
purpose of which was to make him nervous, to drive him out of 
his mind.  He would tremble and cry.  On the night prior to 
admission he could not sleep because of noises, and began 
screaming.  He was hospitalized on a locked unit, treated 
with medication, and improved. On hospital discharge it was 
noted that he should continue to receive tranquilizing 
medications.  He was considered competent for discharge into 
his own custody.  The Medical Board determined that the 
claimant's schizophrenic reaction, paranoid type, pre-
existed, and was not aggravated by, his service.  

Private treatment records from Mohawk Valley Psychiatric 
Center show the appellant was hospitalized on November 5, 
1965 following a suicidal attempt precipitated by an affair 
with a 16 year old girl (and a threatened charge of statutory 
rape by her parents).  His lengthy history of psychiatric 
problems (since childhood) was noted.  Schizophrenia (both 
simplex and paranoid type) was diagnosed.  Eventually, in 
January 1966, he was discharged, improved.  

A November 2000 psychiatric report for Social Security 
Disability consideration notes the appellant's long history 
of behavioral problems.  The appellant reported a nervous 
breakdown while on ACDUTRA.  The examiner noted his problems 
since childhood, indicated the appellant appeared to be 
paranoid; however, there was no clear cut history of 
psychosis.  The diagnoses were, adjustment disorder with 
disturbance of emotions and conduct; borderline intellectual 
functioning; personality disorder, not otherwise specified 
with features of obsessive and paranoid personality.

VA outpatient treatment records from April 1999 to April 2006 
show the appellant has been seen and treated for variously 
diagnosed psychiatric disorders (the most current bipolar 
disorder).  A March 2001 telepsychiatry report notes the 
appellant's history of psychosocial difficulty since 
adolescence.  He stated he had problems with attention and 
concentration, he was always fidgeting around.  He had 
difficulties in school, was rebellious, used alcohol, was 
stealing and ultimately admitted to a psychiatric hospital.  
He reported that he had his first nervous breakdown in 1964 
during basic training when he almost drowned during a hazing 
incident.  He denied any psychiatric treatment (outpatient or 
inpatient) since discharged from ACDUTRA (although, as noted 
above he spent over 2 months in an inpatient hospital from 
November 1965 to January 1966).  The examiner noted there 
were no psychotic features.  The diagnoses were rule out 
bipolar disorder and rule out attention deficit disorder.

The appellant's representative argues that the appellant's 
mental disability was aggravated by service.


III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated on ACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303.  
Active duty includes any period of ACDUTRA during which an 
individual was disabled by a disease or injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. §3.303(a).

At the outset, it is noteworthy that the claimant served on 
ACDUTRA only, and has not established service connection for 
any disability.  Therefore, he is not a veteran, and not 
entitled to the statutory presumptions of soundness on 
service enrollment, aggravation, and presumptive service 
connection for chronic disease afforded by 38 U.S.C.A. 
§§ 1111, 1112.  See Mercado-Martinez v. West, 11 Vet. App. at 
419; Paulson v. Brown, 7 Vet. App. 466, 470-71(1995); Biggins 
v. Derwinski, 1 Vet. App. 474, 478 (1991).  

It is not in dispute that the appellant has a variously 
diagnosed psychiatric disability (as he has had various 
psychiatric diagnoses over the years).  It is also not in 
dispute that he was found to have psychiatric disability is 
service.  However, it likewise does not appear to be in 
dispute that psychiatric disability pre-existed his entrance 
on ACDUTRA.  His own history provided in service which has 
been fairly consistently reported since (and which service 
records report was corroborated) establishes that he had a 3 
year history of hallucinations when he was seen during 
ACDUTRA and had psychiatric problems since childhood.  Hence, 
a preponderance of the evidence shows that the claimant had 
psychiatric disability prior to service.
The question that must next be addressed is whether the 
claimant's pre-existing psychiatric disability was aggravated 
by his service.  Aggravation is established by showing that a 
disability increased in severity during service beyond 
natural progress.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Whether a disability was aggravated by service is primarily a 
medical question, and medical evidence is needed for 
response.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Here, the only medical evidence which addresses the 
question of whether the appellant's psychiatric disability 
was aggravated by his service is the Medical Survey report 
prepared prior to the appellant's discharge from Naval 
Service for unsuitability.  The Medical Survey Board found 
that the appellant's psychiatric disability was not 
aggravated by his service.  That finding is supported by the 
recorded preservice medical history (which was corroborated) 
of 3 years of hallucinations, a pre-service suicide attempt, 
pre-service psychiatric institutional care, that the 
appellant at service discharge was considered improved and 
suitable for discharge to his own custody, and that his next 
(postservice) psychiatric episode requiring psychiatric care 
(for a suicide attempt) is shown to have been in response to 
an intervening precipitating factor involving a relationship 
with a minor.  There is no competent (medical opinion) 
evidence to the contrary.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
appellant's pre-existing psychiatric disability increased in 
severity or was aggravated by his service.  Consequently, 
service connection for a variously diagnosed psychiatric 
disability is not warranted.  


ORDER

Service connection for a variously diagnosed psychiatric 
disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


